United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3054
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Daniel Miguel Rush,                     * District of Minnesota.
                                        *
             Appellant.                 * [PUBLISHED]
                                   ___________

                             Submitted: December 18, 2008
                                Filed: December 24, 2008
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Daniel Miguel Rush pleaded guilty to being a felon in possession of a firearm.
The district court sentenced him as an armed career criminal under 18 U.S.C. § 924(e)
and U.S.S.G. § 4B1.4 based on his prior Wisconsin felony conviction for taking and
driving a vehicle without consent and several Virginia felony convictions for grand
larceny auto. Under Virginia law, larceny means wrongfully taking the property of
another without permission and with the intent to permanently deprive him or her of
that property, see McEachern v. Commonwealth, 667 S.E.2d 343, 345 (Va. Ct. App.
2008); and grand larceny includes both committing larceny from the person of another
of property valued at $5 or more, and committing simple larceny not from the person
of another of property valued at $200 or more, see Va. Code Ann. § 18.2-95. Rush
argues on appeal that his prior convictions for auto theft do not constitute violent
felonies qualifying him as an armed career criminal, that the district court’s fact
finding violated the separation of powers doctrine and the Sixth Amendment, and that
the residual provision of the Armed Career Criminal Act (ACCA) (the “otherwise
involves conduct” clause) is unconstitutionally vague.

       While Rush’s appeal was pending, the Supreme Court issued its decision in
Begay v. United States, 128 S. Ct. 1581, 1583-86 (2008) (to be “violent felony” under
§ 924(e)(2)(B)(ii), crime must be “roughly similar, in kind as well as in degree of risk
posed,” to examples listed in statute; listed crimes all typically involve purposeful,
violent, and aggressive conduct). We then used the framework laid out in Begay to
analyze a Missouri auto-theft law, Mo. Rev. Stat. § 570.030, that prohibited the
appropriation of property of another with the purpose of depriving the owner of the
property, either without the owner’s consent or by means of deceit or coercion, and
we concluded that auto theft without consent is not a crime of violence for Guidelines
purposes. See United States v. Williams, 537 F.3d 969, 971-76 (8th Cir. 2008)
(noting that statutory definition of “violent felony” is interchangeable with Guidelines
definition of “crime of violence”).

      Accordingly, we conclude that Rush’s Wisconsin conviction for taking and
driving a vehicle without consent is not a violent felony under the ACCA.

       Whether each of Rush’s Virginia convictions qualifies as a violent felony
depends on which offense he committed under the grand larceny statute, see United
States v. Rogers, 260 Fed. Appx. 581, 581-82 (4th Cir. 2008) (per curiam) (Virginia
conviction for grand larceny from the person qualifies as violent felony under
§ 924(e)), petition for cert. filed, (U.S. Apr. 7, 2008) (No. 07-10321); see also United
States v. Strong, 415 F.3d 902, 908 (8th Cir. 2005) (stealing from person under
Missouri law constitutes violent felony under § 924(e)), an inquiry which is restricted
to examining a “limited universe of judicial documents,” see United States v. Reliford,

                                          -2-
471 F.3d 913, 916 (8th Cir. 2006) (when offense is eligible for “violent felony”
classification but state criminal statute is over-inclusive--that is, elements of offense
also encompass conduct that does not constitute “violent felony”--court must consider
facts underlying conviction), cert. denied, 127 S. Ct. 2248 (2007); see also Shepard
v. United States, 544 U.S. 13, 26 (2005) (inquiry is limited to terms of charging
document, terms of plea agreement or transcript of colloquy, or some comparable
judicial record of this information).

      Because we cannot determine from the present record which offense Rush
committed under the Virginia grand larceny statute, we vacate the sentence and
remand for resentencing. See Williams, 537 F.3d at 973 (instructing district court to
determine on remand, after considering materials permissible under Shepard, which
auto-theft offense appellant committed). We reject Rush’s constitutional challenges
to such an undertaking by the district court. See James v. United States, 127 S. Ct.
1586, 1598 n.6 (2007); United States v. Hudson, 414 F.3d 931, 936 (8th Cir. 2005).
                       ______________________________




                                           -3-